(Por la corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, la parte apelada solicitó la desestimación de la apelación interpuesta, basándose en que los autos no con-tenían copia de la sentencia apelada; y
Por cuanto, posteriormente la parte apelante solicitó co-rregir los autos adicionándolos con la copia certificada de la sentencia que faltaba en los mismos, solicitud que fue con-cedida, quedando en efecto adicionada a los autos con la in-dicada copia;
Por tanto, habiendo desaparecido el fundamento de la moción de desestimación, debe declararse y se declara sin lugar.